DETAILED ACTION
This is a final Office action addressing applicant’s response 10 August 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-22 are pending and examined; 
Claim 4 is cancelled..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 16, 20, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

When necessary, below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.
	Claims 7 and 14: “outwardly flared” is indefinite as the metes and bounds of “outwardly” cannot be determined as no reference point is provided in the claim language to determine the direction of “outwardly”.

	Claims 16 and 20: “more than one modular step” (claim 16) and “more than one modular handle” (claim 20) are indefinite as lacking antecedent basis as “modular step” and “modular handle” have been previously claimed.  As a result, it is unclear if the “more than one…” references more of the same limitation or are different.

Claim 21: A window well system comprising: 
a window well, wherein the window well is composed of a plurality of long fibers forming a long fiber reinforced thermoplastic (indefinite, because as written, it is unclear how fibers are capable of forming a thermoplastic; “a fiber reinforced thermoplastic comprising long fibers” or equivalent would remedy the issue), wherein at least some long fibers (lacks antecedent basis) within the long fiber reinforced thermoplastic are omnidirectional, relative to other long fibers (lacks antecedent basis) in the thermoplastic, and have a length of greater than 5 mm and the window well includes a plurality of ribs on a backside thereof and a plurality of corresponding horizontally extending grooves (indefinite as “horizontally” is a direction relative to the surface of the Earth and is constant regardless of the orientation of the system) and wall surface portions on a front side thereof; 
a modular step which includes: 
a body which includes an upper periphery and a lower periphery; 
a first flange extending along the upper periphery; and 
a second flange extending along the lower periphery, wherein the modular step is composed of a plurality of long fibers forming a long fiber reinforced thermoplastic (indefinite for reasons previously provided), 
wherein at least some long fibers within the long fiber reinforced thermoplastic are omnidirectional, relative to other long fibers in the thermoplastic, and have a length of greater than 5 mm, the modular step being configured in size and shape to be detachably affixed to a window well by mating of the flanges of the step into adjacent horizontally (indefinite for reasons previously provided) extending grooves of the window well, wherein the step spans the wall surface portion between adjacent grooves (lacks antecedent basis).  

Claim 22: The window well system of claim 21, wherein the window well further comprises one or more modular handles, wherein the modular handles (indefinite as “one or more modular handles” is initially claimed, where “handles” [plural] are now claimed which does not include only one handle as initially claimed) each include a body and a plurality of flanges (indefinite because as provided in the disclosure, “plurality” appears to encompass more than the two flanges shown and initially disclosed; this is beyond the scope of the initially filed disclosure) and being configured in size and shape to be detachably affixed to the window well.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (U.S. Patent 4,951,434).

Below is a substantial reproduction of applicant’s claims with the examiner’s comments in bold italics.


Claim 7: Schmidt discloses a modular step (Fig. 4) comprising a body which includes an upper periphery (proximate 2) and a lower periphery (proximate 20), a first flange (portion of 12 between 24 and 2) extending along the upper periphery, and a second flange (20) extending along the lower periphery wherein the first flange and the second flange have an outwardly flared portion (2 and upward portion of 20) and being configured in size and shape to be detachably affixed to a window well (functional language fully capable of being met by the prior art).  

Claim 8: Schmidt discloses the modular step of claim 7, wherein the first flange and the second flange creates a friction fit with one or more grooves located one the window well when the modular step is mated to the window well (this language is considered functional language with respect to the window well, as only the modular step is claimed).

Claim 10: Schmidt discloses the modular step of claim 7, wherein the modular step further comprises of one or more tabs (the first and second flanges are tabs), and wherein the one or more tabs are used to detachably affix the modular step to the window well (functional language fully capable of being met by the prior art).
  
Claim 11: Schmidt discloses the modular step of claim 7, wherein one or more mechanical fasteners (as shown in Fig. 1: proximate 26) are used to detachably affixed the modular step to the window well (functional language fully capable of being met by the prior art as only the modular step is claimed).
  
Claim 12: Schmidt discloses the modular step of claim 7, wherein the modular step is detachably attached to a window well while the window well is installed and attached to a building structure (functional language fully capable of being met by the prior art as only the modular step is claimed).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Behzadpour (U.S. Publication 2019/0047676) and Hirasaka (U.S. Patent 5,194,462).

Below is a substantial reproduction of applicant’s claims with the examiner’s comments in bold italics.


Claim 1: Schmidt discloses a modular step (12) comprising:
a body (Fig. 2: 12) which includes an upper periphery and a lower periphery (as shown); 
a first flange (20) extending along the upper periphery; and 
a second flange (portion of 16 received by second member proximate 20) extending along the lower periphery, 
the modular step being configured in size and shape to be detachably affixed to a window well (functional language fully capable of being met by the prior art as only the step is claimed, not the combination with the window well).
While Schmidt teaches the step may be made by thermoplastic (polypropylene), fiber materials, “or the like” (Col. 2, lines 40-50), it does not teach wherein the modular step is composed of a plurality of long fibers forming a long fiber reinforced thermoplastic, wherein at least some long fibers within the long fiber reinforced thermoplastic are omnidirectional, relative to other long fibers in the thermoplastic, and have a length of greater than 5 mm.  Behzadpour teaches that it is known in the art to have multidirectional fibers in thermoplastic as used in construction (paragraph [0029]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have fibers in thermoplastic that are omnidirectional.  Fiber reinforced thermoplastics are known in the art for having increased tensile strength, and having the fibers as omnidirectional would increase the tensile strength regardless of the direction of the force applied.  Regarding the length of fibers, Hirasaka teaches that it is known in the art to have a fiber reinforced thermoplastic with long fibers of the claimed length (claim 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art would have the long fibers to increase the load distribution along the structure via the longer fibers.

Claim 2: the obvious modification of the prior art provides the modular step of claim 1, wherein said at least some long fibers within the long fiber reinforced thermoplastic have a length of greater than 20 mm (as rendered obvious by Hirasaka claim 1).  

Claim 3: the obvious modification of the prior art provides the modular step of claim 1, wherein said at least some long fibers within the long fiber reinforced thermoplastic have a length of greater than 40 mm (as rendered obvious by Hirasaka).  
 
Claim 5: the obvious modification of the prior art provides the modular step of claim 1, wherein the first flange and the second flanges comprise one or more tabs that facilitate mating with the window well (as shown, the flanges are tabs, which meet the claimed limitation).

Claim 6: the obvious modification of the prior art provides the modular step of claim 5, wherein the tabs of the first flange and the second flanges are configured in size and shape to snap into one or more slots of the window well and create a friction fit when the modular step is attached to the window well.  The language “configured in size…” is a statement of intended use of the claimed invention and must result in a structural difference between the prior art of record and the claimed invention.  If the prior art is capable of performing the limitation, then it meets the claim.   


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Oakley (U.S. Publication 2003/0167705).

Claim 13: Schmidt discloses the modular step of claim 7, except wherein the modular step is composed of a thermoset plastic, though Schmidt appears to be open as to the types of materials used, including plastics (Col. 2, lines 40-50).  Oakley discloses a similar device that is made of a thermoplastic or thermoset material (paragraph [0019]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the member form a thermoset material, as the materials are functional equivalents that would perform equally as well.  The examiner takes the position that thermosets versus plastics (such as polypropylene) would not affect the ability of the device to perform as intended.  

 Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be subject to further consideration based on the amendments made.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 10 August 2022.  Applicant’s courtesies are appreciated.
Claim rejections – 35 USC 112:
	Applicant’s amendments overcome most of the rejections previously raised under this heading and the respective rejections are withdrawn.  New issues arise based on the amendments made which are addressed above.

Claim rejections – 35 USC 102 and 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Assistance in claim construction:
	The examiner notices and appreciates applicant’s request for suggestions to overcome raised issues and move the present application to allowance.  The examiner is certainly willing to do so; however, based on the rejections under both 35 USC 112 and 102/103, the examiner encourages applicant to hold another interview upon review of this Office action to discuss issues which may make the application allowable over prior art and remedy rejections under 35 USC 102 and 103, including amended language.  Upon determining what features are agreeable to applicant, language can be discussed to remedy all matters and finalize prosecution.  Applicant is encouraged to contact the examiner at the earliest convenience to avoid and/or minimize fees common with after final practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Monk (U.S. Patent 8,578,662), Wack (U.S. Publication 2003/0029103), Boyd (U.S. Patent 2,206,862, Ahrens (U.S. Patent 3,888,058) and Anderson (U.S. Patent 1,680,032).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649